Citation Nr: 0027514	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-29 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic left anterior and lateral thigh pain, neuralgia, and 
paresthesia.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cerebral concussion with headaches.

3.  Entitlement to an evaluation in excess of 10 percent for 
right varicocele secondary to VA surgery.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1956.  His TDIU appeal comes before the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  His other appeals come from a June 
1999 rating decision, which increased the rating for his left 
leg disability from 10 to 20 percent, denied a rating in 
excess of 10 percent for residuals of a cerebral concussion 
with headaches, and denied a compensable rating for a right 
varicocele.  The veteran appeals for higher ratings.

During the appeal, an RO decision in March 2000 increased the 
rating for the veteran's right varicocele to 10 percent.  As 
the 10 percent evaluation is less than the maximum available 
under the rating schedule, the veteran's claim remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran submitted a letter directly to the Board; a 
medical record was attached to the letter, and it was not 
accompanied by a waiver of original RO jurisdiction.  
However, the medical record is a duplicate of evidence 
already associated with the claims file, and it has already 
been considered by the RO. 



FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's chronic left anterior and lateral thigh 
pain, neuralgia, and paresthesia do not manifest complete 
paralysis or more than severe incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal), and there is 
no evidence of record to show weakened eversion of the left 
foot.

3.  The veteran's residuals of cerebral concussion with 
headaches are frequent, but the record does not contain a 
clear diagnosis of multi-infarct dementia associated with 
brain trauma.

4.  The veteran's right varicocele is tender and painful, but 
there is no evidence of record of recurrent symptomatic 
infection requiring drainage/frequent hospitalization, and/or 
requiring continuous intensive management.

5.  Service connection and a 10 percent compensation rating 
is in effect for residuals of cerebral concussion with 
headaches; the veteran is also in receipt of compensation for 
chronic left anterior and lateral thigh pain, neuralgia, and 
paresthesia, rated 20 percent; and a right varicocele, rated 
10 percent; the combined rating for compensation purposes is 
40 percent.

6.  The veteran has a ninth or a tenth grade education, and 
he has worked intermittently as a service station attendant, 
a lathe grinder, spot welder, mechanic, shop worker, foreman, 
and truck driver; he last worked as a service station 
attendant for three months in 1991.

7.  The veteran's service-connected disabilities do not 
render him totally and permanently incapable of obtaining and 
maintaining all forms of substantially gainful employment 
consistent with his education and employment backgrounds.

CONCLUSIONS OF LAW

1.  The criteria for entitlement an evaluation in excess of 
20 percent for chronic left anterior and lateral thigh pain, 
neuralgia, and paresthesia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Codes 8522, 8722 (1999).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of cerebral concussion with 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, 
Diagnostic Code 8045-9304 (1999).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right varicocele secondary to VA surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 
7599-7525 (1999).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has perfected three increased rating claims to 
the Board.  As a preliminary matter, the Board finds that 
these claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that the record 
contains all relevant evidence necessary for an equitable 
disposition of this appeal, and that no further assistance to 
the veteran is required pursuant to 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Chronic left anterior and lateral thigh pain, neuralgia, and 
paresthesia

Service connection was established for chronic left anterior 
and lateral thigh pain, neuralgia, and paresthesia in 
December 1997 under 38 U.S.C. § 1151 (West 1991).  The 
disability was originally service connected under Diagnostic 
Code (DC) 8722 and a 10 percent evaluation is currently 
assigned.  Under DC 8722; a 10 percent evaluation is 
warranted for incomplete paralysis, neuritis, or neuralgia of 
the superficial peroneal nerve, moderate.  A 20 percent 
evaluation is warranted for incomplete paralysis, neuritis, 
or neuralgia of the superficial peroneal nerve, severe.  A 30 
percent evaluation is warranted for complete paralysis, 
neuritis, or neuralgia of the superficial peroneal nerve.  
38 C.F.R. § 4.124a; DC 8722.  The Board notes that later RO 
decisions rated the veteran's left leg disability under DC 
8522, but the latter code has the same criteria as DC 8722.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of loss or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

According to a VA treatment record, the veteran was admitted 
in August 1998 for a nephroureterectomy.  He was admitted to 
the intensive care unit with a Foley catheter in place and a 
Penrose drain.  The veteran spent about a week in the 
hospital, at which time he was released to his home.
In November 1996, the veteran underwent a surgical procedure 
for about eight hours.  During the procedure, he was placed 
on his left lateral decubitus muscle.  In the recovery room, 
he developed a pain in his lateral thigh.  He described this 
pain as constant, aching, and burning.  

A treatment record of November 1996 shows that the veteran 
complained of constant left leg pain.  The pain started close 
to his knee and migrated upward to his groin area.  The 
examiner stated that the veteran denied loss of motor 
function in the left leg.  There was no history of trauma to 
the left knee.

At a VA examination in March 1998, the veteran complained of 
left lower extremity pain.  The examiner stated that the 
examination was "very difficult" because of "limited full 
cooperation" from the veteran.  The examiner indicated that 
he did not believe there was any definite dermatomal pattern 
of sensory loss or radicular pattern to sensory loss in the 
lower extremities.  The examiner stated that "[i]t sounds 
like [the veteran's] symptoms began after a right 
nephrectomy.  This should not account for left sided 
symptoms."  

The veteran testified at an RO hearing in March 2000 that his 
left leg had numbness above the kneecap to below the hipbone.  
It gave out on him, and he said that he had fallen twice.  He 
had no warning that he would have weakness prior to it giving 
out.

Considering the relevant medical evidence, there is no basis 
for increasing the veteran's evaluation above 20 percent for 
chronic left anterior and lateral thigh pain, neuralgia, and 
paresthesia.  The next higher evaluation requires that 
complete paralysis of the musculocutaneous nerve (superficial 
peroneal).  Although the veteran testified that his leg gives 
way and he has pain, the record does not reflect that the 
veteran has complete paralysis of the nerve.  In this regard, 
the evidence of record shows that the impaired function is 
substantially less than that required for complete paralysis.  
The examiner in March 1998 stated that he did not believe 
there was any definite dermatomal pattern of sensory loss or 
radicular pattern to sensory loss in the lower extremities.  
This statement does not conform to a finding that the 
veteran's nerve is completely paralyzed.  Moreover, the 
record does not contain evidence of weakened eversion of the 
left foot.  In light of these factors, the claim of 
entitlement to an increased evaluation must be denied.  The 
veteran has continuously stated that he has pain in his left 
thigh, and the Board accepts these statements as credible.  
Nevertheless, the 20 percent evaluation accounts for this 
degree of impairment, and absent a finding that he has 
complete paralysis of the nerve, a higher evaluation is not 
for application.  As a final matter, the Board finds it 
probative that the veteran has not reported symptoms 
associated with complete paralysis of the nerve; rather, the 
symptoms he has reported are pain and the knee giving out.

Residuals of cerebral concussion with headaches

Service connection was established for residuals of cerebral 
concussion and a 10 percent evaluation is currently assigned 
under Codes 8045-9304.  Under DC 8045, which contemplates 
brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under DC 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045.

The general rating criteria for mental disorders provides a 
10 percent evaluation for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or if symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  See 38 C.F.R. § 4.130.

A review of the record shows that although the veteran has a 
long history of headaches, there has been no clear diagnosis 
made of multi-infarct dementia associated with brain trauma.  
At a VA examination in November 1996, the veteran reported a 
long history of headaches after he had hit his head and been 
knocked unconscious during his active duty about 40 years 
prior to the examination.  The examiner indicated that a 
review of the record showed that multiple scans had been  
performed, which were normal, but the veteran continued to 
experience headaches.  The examiner added that the headaches 
were "not stopping him from doing anything at this point in 
time."  The examiner also indicated that the headaches were 
chronic in nature but the veteran had not lost any memory or 
cognitive intellectual functions.  

An EEG report of November 1997 shows that photic stimulation 
had produced no significant changes.  The veteran was 
intermittently drowsy and sleepy.  The examiner indicated 
that the EEG was "normal."

A VA examination report of March 1998 shows that the veteran 
reported daily headaches, and he said that they had been 
worse in recent years.  He described the pain as being sharp 
and located across the forehead in the temporal region and 
occipital region.  He said that he had developed occasional 
nausea associated with the headaches and dry heaving.  On 
neurological examination, the veteran was oriented and he had 
no apraxias, aphagias, or agnosias.  He had no right or left 
disorientation and his repetitions were intact.  He had an 
angry affect, and cranial nerve examination, including 
cranial nerves II through XII, was normal.  Motor examination 
revealed normal strength tone and bulk in the bilateral upper 
extremities.  The diagnosis was recorded as chronic 
headaches, and the examiner indicated that the headaches 
certainly could have resulted from the head injury.  It was 
noted that the veteran was taking medication for the 
headaches, although the examiner could not ascertain the 
extent to which the headaches were incapacitating.

A mental status examination of the veteran in March 1998 
shows that the examiner diagnosed "rule out dementia."  The 
examiner also stated that the possible dementia had a new 
onset and the veteran "at this time has no psychiatric 
diagnosis that appears related to any onset during the 
service time."

A review of the record shows that the veteran is currently 
receiving the highest evaluation possible under DC 9304.  The 
veteran has made credible subjective complaints, including a 
more than 40 year history of headaches, and the onset of 
nausea and dry heaving.  Nevertheless, there is no diagnosis 
of multi-infarct dementia associated with brain trauma.  See 
38 C.F.R. § 4.124a.  As an initial matter, the diagnosis of 
"rule out dementia" is not the same as a clear diagnosis 
that the veteran has dementia.  Moreover, the examiner 
indicated that possible dementia had a new onset, and he 
specifically reported that it, along with any other 
psychiatric diagnosis, was not related to service time.  In 
other words, any possible dementia was not related to the 
head injury that occurred in 1955.  Thus, there is no 
diagnosis of dementia, and the record contains an opinion 
that even if dementia exists, it is not related to active 
duty.  In light of these considerations, a higher evaluation 
is not warranted under DC 9304.

The Board emphasizes that the veteran's assertions are 
credible.  Nevertheless, he is receiving the highest 
evaluation possible under the applicable code.  That is, in 
the absence of medical evidence of multi-infarct dementia, 
the current rating of 10 percent is the maximum evaluation 
allowed under Code 8045.  The Board also considered Codes 
relevant to headaches, but the evidence specifically showed 
that the veteran's headaches were not migraines.  Thus, 
38 C.F.R. § 4.124a, Code 8100  is not applicable. 

The veteran's representative has requested a remand for the 
purpose of affording the veteran an examination to classify 
his headaches or to determine if he they are migraine in 
nature.  However, there is ample medical evidence of record, 
including a thorough VA compensation examination in March 
1998, and the preponderance of the evidence indicates that 
the veteran's headaches are post-traumatic in origin and, 
therefore, properly rated under 38 C.F.R. § 4.124a, Code 
8045. 

Right varicocele

Service connection was established in December 1997, and the 
RO assigned a noncompensable evaluation, which was later 
increased to 10 percent under DC 7525.  Under DC 7525, 
chronic epididymo-orchitis is rated either as a urinary tract 
infection, or as a tubercular infection.  Here, there has 
been neither a tubercular nor urinary tract infection.  
However, since the disability effects the genitourinary 
system, the disability is rated by analogy to a urinary tract 
infection.  A 10 percent evaluation is warranted for a 
urinary tract infection with long-term drug therapy, one to 
two hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times a 
year),and/or requiring continuous intensive management.  When 
manifested by poor renal function, the rating will be based 
on renal dysfunction.  In this case, there is no evidence of 
renal dysfunction.  38 C.F.R. § 4.115b, DC 7525.

In May 1998, [redacted] submitted a letter to the 
effect that the veteran, her fiancé, had his right kidney 
removed in August 1996.  She indicated that he was in pain 
when a catheter was inserted, and instead he was given a 
bedside urinal.  [redacted], the veteran's step-
daughter, submitted a letter in June 1998 also to that 
effect.

According to a Social Security Administration examination 
report made in January 2000, the veteran was examined in 
September 1999 for the extent of his disability.  Many 
conditions were noted on the examination, to include renal 
cell carcinoma with status post right nephrectomy, chronic 
renal insufficiency, and a large, five to six centimeter 
hydrocele that was tender.  The examiner indicated that the 
veteran's hydrocele could have been surgically addressed.
The veteran testified at his RO personal hearing in March 
2000 that after surgery for cancer, a doctor told him that he 
had a hydrocele and it would go away after his release from 
the hospital.  Instead, he said that the condition became 
worse, and he still had a right hydrocele that was about the 
size of a tennis ball, and it was causing him pain and 
discomfort.

The Board has reviewed the record to determine if the 
veteran's hydrocele has necessitated any hospitalizations or 
intermittent intensive management.  There is no evidence to 
indicate that his hydrocele has required such treatment.  The 
veteran has not presented any evidence that he has undergone 
long-term drug therapy for the disability.  There is no 
indication of any genitourinary complications, such as 
recurrent urinary tract infections, due to a hydrocele.  
Apparently there has been much pain and some swelling 
involving the insertion of a catheter, as confirmed by the 
two lay statements, but it is not clear that this was done to 
treat a hydrocele (the medical evidence shows that the 
veteran has been treated for non-service-connected renal 
cancer, to include a nephrectomy) and, in any event, the 
record is silent as to the need for any long term or 
intermittent therapy. 

Moreover, the veteran has not presented evidence of recurrent 
symptomatic infections requiring drainage/frequent 
hospitalizations (greater than two times per year), and/or 
requiring continuous intensive management.  Instead, he has 
presented some lay statements that he was in pain during an 
August 1996 hospitalization for a separate condition, and he 
has testified that his sexual relations have been affected by 
his right hydrocele.  This evidence, however, although 
credible, does not show that he meets the criteria for a 
rating in excess of 10 percent; therefore the claim must be 
denied.

TDIU

The veteran contends that his service-connected disabilities 
are precluding him from working.  He asserts that he has lost 
numerous jobs , to include as a gas station attendant, and 
that the medications he takes makes him drowsy.  As an 
initial matter, the Board finds the veteran's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is further satisfied that all facts 
relevant to this claim have been properly and sufficiently 
developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the veteran has not established service connection in 
excess of 20 percent for any single disability, and his total 
evaluation based on service-connected disabilities (two of 
his disabilities are rated as if service-connected; 
compensation is was granted under the provisions of 
38 U.S.C.A. § 1151) is 40 percent, he does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  
Notwithstanding, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations in a case in which a veteran is in fact 
unemployable by reason of his service-connected disabilities, 
but who fails to meet the percentage requirements.  Specific 
attention is afforded the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Determinations are made irrespective of the veteran's 
age, however.  For the reasons set forth below, the Board 
finds that the evidence does not reflect that the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation within the meaning 
of VA law.  As such, the criteria for assignment of a total 
rating on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), are not met and the claim must be denied.

According to a Social Security Administration (SSA) finding 
in October 1996, the veteran retained the capacity to stand 
and walk for a total of six hours per day and to lift 10 
pounds frequently and 20 pounds occasionally.  He was 
restricted from occasionally climbing, balancing, stooping, 
and crouching.  He was also restricted from operating 
repetitive foot controls and operating hazardous machinery.  
The veteran had worked on and off operating a dump truck for 
the prior 20 years.  The veteran was found to be entitled to 
SSA disability based on numerous medical disorders, most of 
which are non-service-connected, to include hypertension, 
gout, obesity, sleep apnea, renal cancer, an enlarged heart, 
and alcohol dependence, along with his service-connected 
headaches and left leg symptoms.

The examiner in November 1996 stated that because 40 years 
had passed since the veteran's active duty injury, it was 
"unlikely that [his] trauma is contributing in any way to 
his inability to work.  However, because of his multiple 
other medical problems, he is not very suitable candidate for 
full time work at this point."  

At a VA examination in March 1998, the veteran related that 
his most recent work history as a truck driver, and prior to 
that he worked as a shop worker for Ford Motor Company.  He 
stated that he had also worked as a foreman in the past, and 
the longest he had ever worked at one job was two years.  He 
indicated that he was fired from many jobs related to 
outbursts of anger.  The examiner stated that the veteran had 
a "moderate" degree of impairment in ability to maintain or 
obtain gainful employment, but he did not offer any opinion 
as to whether this was due to service-connected or 
nonservice-connected disabilities. 
Lay statements dated in May and June 1998, submitted by the 
veteran's wife and stepdaughter, relate to the veteran's 
hospitalization for a kidney disorder.

The veteran underwent a SSA examination in September 1999.  
It was noted at that time that he had coronary artery 
disease, hypertension, a history of renal cancer, lung 
disease, and chronic renal insufficiency.  It was also 
reported that the veteran's ability to work was limited due 
to a lack of pulmonary reserve, and that he was sleepy during 
the day because of his significant pulmonary disease.  It was 
further observed that he had left leg symptoms and a tender 
right varicocele.  The January 2000 Social Security 
Administration report reflects that the veteran ability to 
work was limited by his lack of pulmonary reserve and by his 
right hydrocele.  His pulmonary problems were likely to 
remain as long as he kept smoking and his weight remained 
high. 

The veteran testified at his March 2000 RO hearing that he 
had held about 30 jobs in the previous 35 years.  He said 
that he had been unemployed since about 1991, and that some 
of his jobs had been good ones, and that he had worked as a 
foreman, and worked for Ford, Harvestores, and Chevrolet.

There is no medical opinion that the veteran is unemployable 
due solely to his service-connected disorders.  However, in 
Beaty v. Brown, 6 Vet. App. 532 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the absence of an unequivocal professional opinion of record 
that the veteran was unemployable was not determinative.  In 
this case, in addition to the absence of such a definitive 
medical opinion, there is an absence of other evidence that 
would support a conclusion that the veteran is precluded from 
substantially gainful employment due solely to his service-
connected headaches, left leg symptoms, and hydrocele.  The 
VA examiner's opinion in November 1996 is probative of the 
veteran's ability to work and its origin.  The examiner at 
that point indicated that it was unlikely that the veteran's 
head trauma during active duty was contributing "in any 
way" with his inability to work because of the vast amount 
of time that had passed.  The Board acknowledges that the 
examiner also stated that the veteran probably could not 
work, but he specifically attributed this inability to other 
nonservice-connected conditions, rather than to the veteran's 
service-connected disabilities.  Indeed, the record reflects 
numerous disabling nonservice-connected disabilities, to 
include heart disease, hypertension, renal cancer, removal of 
a kidney, renal insufficiency, and severe pulmonary disease.  

Moreover, although there has been a finding by the Social 
Security Administration that the veteran is disabled, there 
was no finding that this was due solely to his service-
connected disabilities.  The report does make mention of his 
headaches and left thigh pain, but numerous other conditions 
were also considered in establishing the listed restrictions, 
to include coronary artery disease, hypertension, a history 
of renal cancer, lung disease, chronic renal insufficiency, 
and significant pulmonary disease.  The veteran's sleep 
problems were attributed to his pulmonary disease and 
obesity.  The veteran's service-connected disorders may well 
limit his employment options and even preclude certain types 
of physically demanding jobs for which is qualified, but 
there is no medical evidence of record that he is precluded 
from performing less strenuous employment because of his 
headaches, left leg symptoms and hydrocele.

Additionally, the VA examiner's opinion in March 1998 that 
the veteran had a moderate impairment in his inability to 
work is not equivalent to a showing that the veteran is 
totally incapable of working.  The characterization of 
"moderate" impairment is less than a showing of total 
impairment, and this opinion therefore further weighs against 
a finding that the veteran is entitled to TDIU.  Further, as 
stated above, this examiner did not relate the moderate 
impairment to the veteran's service-connected disabilities 
alone.

The Board further acknowledges the veteran's contentions that 
he has lost work in the past due to his service-connected 
disabilities, especially because of headaches.  However, the 
regulations regarding TDIU require that the veteran must be 
unable to maintain gainful employment in every reasonable 
field when considering his education, experience, and 
background.  The veteran has experience as a shop worker and 
a truck driver.  There is no circumstance of education or 
employment that would place this veteran, rated at 40 percent 
disabled, in a different category or position than any other 
veteran so rated.  

The veteran has stated that his headaches and other service-
connected disorders make it difficult to work as service 
attendant or as a trucker.  However, for the veteran to 
prevail, it is necessary that the record reflect some factor 
that takes his case outside the realm of the usual.  The sole 
fact that he is unemployed, minimally employed or has 
difficulty obtaining work is not enough.  A rating of 40 
percent in itself is a recognition that the service-connected 
disability is productive of some impairment of his vocational 
activities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The Board finds no competent medical evidence of 
record to indicate that the veteran cannot obtain alternative 
employment in a field that is more sedentary, or that he is 
unable to maintain substantial employment in a less strenuous 
occupation.  In short, the preponderance of the evidence is 
against a finding that the veteran is unemployable due to his 
residuals of service connected disabilities.  

As a final matter, the Board has considered the applicability 
of the doctrine of reasonable doubt under 38 U.S.C.A. 
§ 5107(b) in connection with the veteran's claim for a total 
rating; however, the doctrine is inapplicable because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).











ORDER

Entitlement an evaluation in excess of 20 percent for chronic 
left anterior and lateral thigh pain, neuralgia, and 
paresthesia is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of cerebral concussion with headaches is denied.

Entitlement to an evaluation in excess of 10 percent for 
right varicocele secondary to VA surgery is denied.

Entitlement to TDIU is denied.




		
	R. F. WILLIAMS
	Veterans' Law Judge



 

